OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                                 AUSTIN

i *lvoe*no1*p1L
o-   G MANN


     RonoTcrbleP. O.IialCe%~,PwsIdent
     Agrio\rltUWl h t&aohsniQd COllOgO Of T0X.W
     Colle~s Station, Texas




                                          go aaployw ooopm4d.e
                                          glrlng &atulwl to srrp
                                        tory, or other muah 8ub-
                                        , pod aaatinw, to bo oar-
                                         Thla eaQmayw WoulQ lw-
                                 =    but vould reaslve hi8 travel-
                                @alar butler vould not I# aeglaotsd,
                                Involved, ud the Amay 1s wticti-
                               8 lxvo~r6tfan.
                              Chat a crollegeewlgeo    would   reoelos
          me par but might reoetve trawllag    expe~e8.   lr there
          any gener91guldevo     c*n follow in aooparafiingYlCh the
          Federal tirState Cowrnmentr    ax varlmm Idaal, oounty,
          state or national uar board8 vlthcmt rimkaf violation
          al the oonr2ltut$.anal provirlQn note4 abaw?
iiopsrableT. 0. Walton, PwsMaxit,        Pqa    2



           seation    33 or nrtlale   16 OS the     Conmtitution       of '~xea
CeQds 3s followsr
           "'ib aOCOlUltiI&&
                           OffiCW%i Of th18 St4tO 8hE11
      ncf.thtwdrsv aor pay a umvuat upon tb tmmttrp    in
      favor of ?ulyperooa, for 8eary OF crompearatlon CL8
      agent, officer or appointee, who hold8 at the name
      tims ~9 O&W    Ofrii30,Or pO8itiOIiOf hOZkOP,t¶Wt
      Or prom, vnder thlm state or the ualted 8t4ts8,
      except .%apl'WCrib& in tht8 CM 8titUtiOXl. l l l =
          yO\trfiMt      QU8$t:O?liaQtiH8 if lWlEb6?F8hfp
                                                       ?QODl Lo-1
Flr8 RationingBOard cOatraveasr the abore quoted prevlmIoa of
the Texaa Conetltutlon vharefore the rull time college emplapa
pTt*E    prohibited rroramae1visg hi8 ompearatloa sral the f3tute
        .
         tWU1 Tire RatiOAXblg?2CW'dSOWZ8 tit0 Wi8tUkW  b WM
         maamr and a8 a p6rt of the war tmo8-g~.
tallow¶.ng                                          Pwmuat to
let8 OS the T6th Ccmgrcdrr,the Offbe           of Prohotloa  IWmgumat            va8
emtut   by executlye.ozderr of Jammy            7, 1$&l, and &gust 28,
1941,and vm oha-          vitb aertrtn   authorit        and flutie*   wltb ra-
gard to dOr6Xl8.arlaeIoillan 8Upp1       l prlorltl*a         and alloa~tieiu.
By sxecutfve OFCUP Oi April 11, 1911, the OffIoe or MOO                  A&in-
ktrPt:on VII oreeted and ohaged vlth 0mtaSa authmlt   cad
dutiesvithTegard to cmzlausnerpro~atloa,pr;csonatrs I a& &ha
p~WIltiG93 Of &Wi0. 8piral%lX& B7 8UpP1WtW7   -0UttW    OtieT
or t&L3alfloe Of Produotltmxanag8Esnt,     fgproved by the PTbSi&at,
the Offlcrel
           or pro&letiaavt             -8817    WOkd    %llth0 Offbe
OS Prioe AdrainSatrationp0Ver8 and d&lies with n&pQet to tYW88c-
tlons la M   rubber tfzes, caelnge ua4 tebo8. AaC purnunt       thm?e-
to Rr. Leon EenQerron, Prlcs AcbaFnistrator,prescrlbbd tire FatIon-
hg regubticmr 8~3.3  oreatad loea2 arideta* udalntrtmtlve maahlne~
to oarry them out.
          #4e.!abewhip  upon 2.06alTire Rationing Beard5 re8ulto ?ro81
rsl*otIon by local D6iezua Couaall8 akidl   ppolnbaratby the OfSire
of Price b&dnistrdA.on.      Appointmentarare 8UbjeOt t0 tsra:n?htiOn
at any tY.aeby the Offlus of PrIoe Adakini8tr&ion, m       peMOEl8
appointediawe au& duthr end respanaLbI2ltiesa8 pre#arfbeQ    f%m
timeto tire by th# Offi8e Of triC%eA&d.li:8tP4Lt:~rRE4srkM OpOn
the loeal board reoetro no oampenmatloaand their prl6ery xwpon-
                          Of~WW tiW8 OF t%ih8 Vithin thslr?jWI8-
8IblJity i6 the a2'lOthenti
diotfonal nren IIIcOnfox+Mtf ufth SWWS  flX8d by the Ofi'ieOQf
kh8    ACtmtii8trotiOXk.
maorabls   T. 3. Walton, FmsIde,at,   page   3


          It is our opinion t.het 70%~ flrmtqueatfon should be
~vered   in the affirmatlvo upon the outhor%t.pand raaranizgjof
-   Og.nl~R Kio.c-4313, a copy of which ir wN?l~3LJC-
                                                    herevlth.
          Ziuderthe 2FrPltedst.o,t(CltlQkt
                                      of faetx contsined in
your scccllcq8estlon, it Ie likevi8a ansvsred!in the efflnuatlve.
          Tht datenplwtion of *bat oonrtltutm3 6.n “offiae’ or
‘$osItlor” depends upon numervua foators axletent ln emah psrti-
@u2er ~?tuatIon. It i8 theX’#i-oa’Q lqosaibl, to aate@riaal27
prescribe Q general guide applIo6ble to sll. Xn ~ormcuenc~, M
8x-eunable to comply wit3 7our third requ0st  but way only rule
upen apectf3.cqtaestlak66~)t~bmlttcd.

                                             Youra very trulg
             D   APFi 8. 1942